DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/765,699, filed on May 20, 2020 in which claims 1-19 and 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on May 20, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 which depends upon claim 6 and recites wherein the regions of the stretchable display panel corresponding to the plurality of bridges have the Young’s Modulus greater than a Young’s Modulus of regions of the stretchable display panel corresponding to the plurality of gap regions, Examiner initially notes that Young’s Modulus is a material property.  The claim the Young’s modulus in reference to regions of gap and bridges.  Yet as best understood by Examiner gaps and bridges comprise or may comprise the same material display panel material, e.g. stretchable base substrate material.  It is unclear what material differences are implied by recitation of material properties in regions in which there appear to be only the same material present.  It may well be that the stiffness of the display structure in the gap region is different from the stiffness of the display structure in the bridge region owing to the local structure of islands, bridges and base structure, but the Young’s modulus is specific to a material, not a structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-11, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2020-0040084 (Kim) whose machine translation will be referenced and U.S. 2018/0046221 (Choi).
Regarding claim 1, Kim discloses a stretchable display panel, comprising: 
a stretchable base substrate 110 p. 4 / 810A p. 26; 
a supporting structure, 111/819A, comprising a plurality of islands, 111 described as rigid substrate with a modulus greater than that of 110 at p. 5, and a 

    PNG
    media_image1.png
    540
    752
    media_image1.png
    Greyscale
a plurality of display elements, 160 p. 9, respectively on sides of the plurality of islands away from the stretchable base substrate, as shown; and 

    PNG
    media_image2.png
    542
    537
    media_image2.png
    Greyscale
a plurality of signal lines, 180 p. 19 and 181/182 as annotated,  respectively on a sides of the bridge away from the stretchable base substrate, as shown, a 
wherein the plurality of islands are arranged in a form of an array, as shown; 
and a plurality of column bridges, as annotated, arranged in a column direction, as shown; 
two directly adjacent islands in a same row of islands are connected by the bridge, as shown; 
two directly adjacent islands in a same column of islands are connected by a respective one of the plurality of column bridges, as shown; 
at least a portion of the bridge, as annotated, is buckled when substantially unstretched, as shown; 
at least a portion of the stretchable base substrate in a region corresponding to the bridges, as annotated, is buckled when substantially unstretched, as shown; and 
regions of the stretchable display panel corresponding to the plurality of islands have a Young’s Modulus greater than a Young’s Modulus of regions of the stretchable display panel corresponding to the plurality of bridges, as described at page 5.
Kim does not explicitly teach a plurality of bridges, the plurality of bridges comprise a plurality of row bridges arranged in a row direction, two directly adjacent islands in a same row of islands are connected by a respective one of the plurality of row bridges, at least a portion of the stretchable base substrate in a region 
    PNG
    media_image3.png
    736
    461
    media_image3.png
    Greyscale
is buckled when substantially unstretched.
Choi is directed to stretchable substrates. Choi teaches a stretchable display panel, comprising: a supporting structure, 100 [0027, 76], comprising a plurality of islands, 101 [0028], and a plurality of bridges, 103 [0028]; a plurality of display elements, 200 [0029], respectively on sides of the plurality of islands away from the stretchable base substrate, as shown in Figure 4; and a plurality of signal lines, 220 [0029], respectively on sides of the plurality of bridges away from the supporting structure, as shown, a respective one of the plurality of signal lines connecting two adjacent display elements, as shown; wherein the plurality of islands are arranged in a form of an array, as shown; the plurality of bridges comprise a row bridge arranged in a row direction and a column bridge arranged in a column direction; two directly adjacent islands in a same row of islands are connected by a respective one of the row bridges; two directly adjacent islands in a same column of islands are connected by a respective column bridges; at least a 
At [0032], Choi teaches:
[0032] The bridge 103 increases its length while the curved first and second regions S1 and S2 are stretched. In this case, since the curvature radius of the outer edge C, having a convex shape in the first and second regions S1 and S2, is greater than the curvature radius of the inner edge E, having a concave shape on the opposite side, stress occurring when the bridge 103 stretches may be minimized at the outer edge C of the first and second regions S1 and S2. Also, while the bridge 103 stretches, compression stress is applied to the outer edge C, and tensile stress is applied to the inner edge E. Since the metal wiring 220 is arranged above the bridge 103, along the outer edge C having the convex shape in the first and second regions S1 and S2, the damage done to the metal wiring 220 by the stress may be minimized. 

Examiner understands Choi to teach the use of a bridge on which a signal wire is located and configured with a buckling portion, minimizes wire damage under applied stress.  An artisan would find it desirable to improve signal wire reliability to improve overall device yield.  Kim teaches that multiple signal wires may be associated with each OLED pixel.  Choi teaches that when a bridge is provided for the signal wire, that wire damage is reduced.
Accordingly, it would have been obvious to a person of ordinary skill in the art a the time of Applicant’s invention to configure the device of claim 1 with a plurality of bridges, resulting in the plurality of bridges comprise a plurality of row bridges arranged in a row direction, two directly adjacent islands in a same row of islands are connected by a respective one of the plurality of row bridges, at least a portion of the stretchable base substrate in a region corresponding to the respective one of the plurality of bridges is buckled when substantially unstretched, at least a portion of a respective one of the plurality of bridges is buckled when substantially unstretched to reduce wire damage.
claim 2 which depends upon claim 1, Kim is silent that the respective one of the plurality of row bridges between the two directly adjacent islands in the same row of islands has a length along the column direction equal to or greater than a length along the column direction of each of the two directly adjacent islands in the same row of islands however Examiner takes the position that to do so is merely a design choice motivated by a desire to reach a given fill factor of pixels with a unit area of the display.
Regarding claim 3 which depends upon claim 2, Kim is silent the respective one of the plurality of column bridges between the two directly adjacent islands in the same column of islands has a width along the row direction equal to or greater than a width along the row direction of each of the two directly adjacent islands in the same column of islands however Examiner takes the position that to do so is merely a design choice motivated by a desire to reach a given fill factor of pixels with a unit area of the display.

    PNG
    media_image4.png
    567
    508
    media_image4.png
    Greyscale
Regarding claim 6 which depends upon claim 1, Kim teaches the stretchable display panel has: a plurality of first regions, as annotated, a respective one of the plurality of first regions between two adjacent rows of a plurality of rows of islands, as shown; a plurality of second regions, as annotated, a respective one of the plurality of second regions between two adjacent columns of a plurality of columns of islands, as shown, the plurality of first regions and the plurality of second regions intersecting with each other forming a plurality of intersection regions, 
Regarding claim 7 which depends upon claim 6, Kim teaches the respective one of the plurality of gap regions is limited in the respective one of the plurality of intersection regions, because the gap regions are defined by the intersection regions.
Regarding claim 9 which depends upon claim 6 Kim teaches the respective one of the plurality of gap regions abuts two adjacent row bridges of the plurality of row bridges, and abuts two adjacent column bridges of the plurality of column bridges, i.e., is at the centroid of adjacent row and column bridges. 
Regarding claim 10 which depends upon claim 9, Kim teaches the respective one of the plurality of gap regions is spaced apart from adjacent islands of the plurality of islands by the two adjacent row bridges and the two adjacent column bridges; and an entirety of a periphery of a respective one of the plurality of islands is surrounded by adjacent bridges of the plurality of bridges. 
Regarding claim 11 which depends upon claim 1, Kim teaches a plurality of columns of islands, as annotated, and a plurality of columns of column bridges, as annotated, are alternatively arranged, as shown; and a plurality of rows of islands, as annotated, and a plurality of rows of row bridges, as annotated, are alternatively arranged, as shown.

    PNG
    media_image5.png
    519
    495
    media_image5.png
    Greyscale
Regarding claim 13 which depends upon claim 1, Kim teaches the plurality of display elements respectively comprises a plurality of organic light emitting diodes, 160 p. 19; and a plurality of thin film transistors, 150 p. 19 respectively connected to the plurality of organic light emitting diodes.
Regarding claim 23 Kim teaches at Figure 1 display apparatus, 100 p.19, comprising: the stretchable display panel of claim 1, as discussed above, and one or more integrated circuits, e.g. 132 p. 41, connected to the stretchable display panel.
Allowable Subject Matter
Claims 4-5 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art fails to teach or suggest the device of claim 1, wherein the plurality of islands comprise a plurality of first supports on the stretchable base substrate, and a plurality of second supports respectively on sides of the plurality of first supports away from the stretchable base substrate; thicknesses of the plurality of first supports are greater than thicknesses of the plurality of second supports; the plurality of second supports and the plurality of bridges forms a unitary structure; and the thicknesses of the plurality of second supports and thicknesses of the plurality of bridges are substantially the same.
Claims 5 and 12 depends upon claim 4 and is allowable on that basis.
Allowable Subject Matter
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14 the prior art fails to teach  method of fabricating a stretchable display panel, comprising: forming a supporting structure comprising a plurality of islands and a plurality of bridges on a support substrate; forming a plurality of display elements respectively on sides of the plurality of islands away from the support substrate; forming a plurality of signal lines respectively on sides of the plurality of bridges away from the support substrate, a respective one of the plurality of signal lines connecting two adjacent display elements; removing the support substrate from the supporting structure; applying a force on a stretchable base substrate to stretch the stretchable base substrate; disposing the supporting structure on the stretchable base substrate having the force applied thereon; and removing the force applied on the stretchable base substrate to form at least a portion of the stretchable base substrate in a region corresponding to a respective one of the plurality of bridges which is buckled when substantially unstretched; wherein the plurality of islands are arranged in a form of an array; the plurality of bridges are formed to comprises a plurality of row bridges arranged along a row direction; and a plurality of column bridges arranged along a column direction; two directly adjacent islands in a same row of islands are connected by a respective one of the plurality of row bridges; and two directly adjacent islands in a same column of islands are connected by a respective one of the plurality of column bridges.
Claims 15-19 depend directly or indirectly on claim 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893